[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                     FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             March 10, 2006
                            No. 05-13770                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                D. C. Docket No. 04-00271-CR-03-WBH-1



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

JESUS PEREZ,
                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (March 10, 2006)


Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Jeff P. Manciagli, appointed counsel fo Jesus Perez in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Perez’s conviction and sentence

are AFFIRMED.




                                          2